DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3-5 in the reply filed on 11/5/2020 remains acknowledged.  
Applicant's election with traverse of: 
(i) rifapentine,
(ii) (1) patients who have a higher level or a higher risk of amyloid-beta aggregations, and
(iii) Alzheimer’s disease,
in the reply filed on 11/5/2020 is acknowledged.  
Claims 6, 8-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/5/2020.

Response to Arguments
Applicant’s arguments, see p. 4, filed 2/6/2021, with respect to the rejection(s) of claim(s) 1, 3-5 under 35 USC 102 have been fully considered and are persuasive, in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 1, 3-4, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iizuka et al. (“Preventive Effect of Rifampicin on Alzheimer Disease Needs at Least 450 mg Daily for 1 Year: An FDG-PET Follow-Up Study”; 2017 June; Dement. Geriatr. Cogn. Disord. Extra;7:204–214; DOI: 10.1159/000477343), in view of Maher et al. (“Cell-Based High-Throughput Screening Identifies Rifapentine as an Inhibitor of Amyloid and Biofilm Formation in Escherichia coli”; 2015; ACS Infect. Dis.; 1; 460−468; DOI: 10.1021/acsinfecdis.5b00055); and Michaelis et al. (US 2005/0143409 A1).
Iizuka teaches rifampicin was reported to inhibit amyloid-β oligomerization and tau hyper-phosphorylation in mouse models and could serve as a promising available medicine for the prevention of Alzheimer disease (AD).  To examine whether rifampicin has such preventive effects in humans, we retrospectively reviewed 18F-FDG-PET findings of elderly patients with mycobacterium infection treated with rifampicin.  Methods: Forty nondemented elderly patients treated with rifampicin for mycobacterium infections who showed AD-type hypometabolism were enrolled. The hypometabolic patterns were evaluated with stereotaxic statistical analysis and region of interest analysis. Results: Before treatment, AD-type hypometabolism was observed in 12 patients. The FDG uptake in the posterior cingulate cortex (PCC) was improved or 
450 mg dosing of rifampicin was administered to elderly patients, including 12 patients that showed AD-type hypometabolism before therapy (Group A, 205, 5th paragraph) and 28 patients that had no AD-type hypometabolic characteristics, but developed AD-type hypometabolism after therapy (Group B, 205, 5th paragraph, Figure 1). In Group A, 6 patients received 12-month treatment and 6 patients received 6-month treatment (Table 1).  Improvements or stabilization of FDG uptake was established for some patients receiving 12-month therapy, relative to 6 month therapy (see Figures 3-4).  Among patients in Group A, both MMSE and SUVR in the PCC were decreased in 6 patients who received 450 mg/day of rifampicin for 6 months. Repeated measures ANCOVA revealed a significant difference in metabolic changes between therapy for 6 and 12 months (p < 0.05; Table 2; Fig. 4). The interval between 2 FDG-PET acquisitions was used as a covariate (207, last paragraph). 
In Group B, Patients treated with 450 mg/day of rifampicin in Group B were then divided into groups according to whether they had 6 or ≥12 months of rifampicin therapy. The SUVR in the PCC of each patient is plotted in Figure 5. The metabolic 
Iizuka, a retrospective study on elderly patients with mycobacterium infection who were treated with rifampicin and were not demented when starting rifampicin therapy establishes administration of 12 months of rifampicin therapy might be effective during the pre-dementia stage.  The Examiner construes these patients as falling within the claimed patient population, “a subject in need of neurodegenerative brain disease treatment” (claim 1) wherein the neurodegenerative brain disease is  Applicant elected “Alzheimer’s disease” (claim 4).
Regarding claim 3, as evidenced by Sawmiller et al (US 2019/0185544 A1; cited in a prior Office action) Alzheimer's disease (AD) is characterized by the accumulation of amyloid-beta peptide (Abeta) plaques and neurofibrillary tangles (NFTs) in the brain. Abeta is produced via beta- and gamma-secretase-mediated proteolysis of amyloid precursor protein (APP), a type I transmembrane protein, which can then aggregate to form plaques. [0180].  Thus, a subject with Alzheimer’s disease (taught by Iizuka) is characteristically a patient with higher level or a higher risk of amyloid-beta aggregation, compared to normal individuals that do not have neurodegenerative brain disease.  Accordingly, treating a patient with Alzheimer’s disease reads on Applicant elected (1) of claim 3.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is 
Iizuka teaches rifampicin (a.k.a., Rifadin).  According to the CAS compound record (accessed 3/3/2021) this compound is given by the structure: 

    PNG
    media_image1.png
    412
    824
    media_image1.png
    Greyscale

Rifampicin (a.k.a., Rifampin, Rifampicin, Rifadin)
Rifapentine, required by the claims, is given by the structure:

    PNG
    media_image2.png
    433
    887
    media_image2.png
    Greyscale

Rifapentine (a.k.a., Prifton)

Regarding the dose of claim 11, rifampicin optimal dose was found to be 450 mg.  Presuming a typical patient weight of 60 kg, this corresponds to 7.5 mg/kg, within the broad range of claim 11.
Iizuka does not teach rifapentine or pharmaceutically acceptable salts thereof.  While presumably present in the administered dosage form, Iizuka does not explicitly discuss formulation details, such as the adjuvants present, or the specific adjuvants of claim 12 (e.g., a carrier).  The skilled artisan would reasonably rely on FDA approved dosage forms.  
Maher teaches a cell-based high-throughput screening identified rifapentine as an inhibitor of amyloid and biofilm formation in Escherichia coli (title, abstract).  The first small-molecule inhibitors of curli biogenesis, termed curlicides, were reported in 2008 and were discovered using low-throughput agar and broth-based assays. These were ring-fused 2-pyridones identified among a set of compouMichaelis nds that were under study for their ability to prevent amyloid fiber formation of the β-amyloid protein associated with Alzheimer’s disease.  Maher documents that rifapentine has the same property as rifampicin, i.e., inhibition of amyloid, relevant to Applicant elected Alzheimer’s disease.
The skilled artisan would have found it obvious to substitute rifapentine in place of rifampicin, and to utilize rifapentine as a preventative treatment to the patient 
Regarding the closed construction, there is no teaching of additional active agents by Iizuka or Maher.  Thus, administration of rifapentine in a typical (e.g., FDA approved) dosage form would have been obvious to administer.  The required presence of one or more adjuvants, required by claim 1, does not confer patentability to the claims.
Michaelis teaches an ascending dose regimen for the administration of rifamycin-class antibiotics (abstract); [0004] Rifamycin-class antibiotics (e.g., rifampin, … rifapentine …
[0117] Formulations for oral use include tablets containing the active ingredient(s) in a mixture with non-toxic pharmaceutically acceptable excipients. These excipients may be, for example, inert diluents or fillers (e.g., sucrose and sorbitol), lubricating agents … 
Michaelis documents suitable adjuvants for rifamycin-class compound formulations include excipients such as diluents, fillers, lubricants, etc.  Thus, formulations within the scope of claim 12 specific listing of adjuvants (i.e., various excipients taught by Michaelis) are obvious when rifapentine is formulated to delivery optimal doses in an obvious use in therapy of patients with Alzheimer’s disease.  

As pointed out in MPEP 2144.05 II, generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611